                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

 BRIAN A. PICCINETTI,                                      Civil Action No. 16-4032 (TJB)

                  Plaintiff,
                                                            MEMORANDUM OPINION
         v.

 CLAYTON, MYRICK, MCCLANAHAN
 & COULTER, PLLC, et al.,

                  Defendants.

BONGIOVANNI, Magistrate Judge

        This matter comes before the Court upon Plaintiff Brian A. Piccinetti’s (Plaintiff) motion

seeking a Final Order and Judgment against Defendants Clayton, Myrick, McClanahan & Coulter,

PLLC (the “PLLC”), Internal Credit Systems, Inc. (“ICS”) and Robert J. Nauseef (“Nauseef”).

(Docket Entry No. 74). No opposition has been filed in response to Plaintiff’s motion. The Court

has fully reviewed and considered the arguments made in support of Plaintiff’s motion. The Court

considers Plaintiff’s motion without argument pursuant to L.Civ.R. 78.1(b). For the reasons set

forth briefly below, Plaintiff’s motion is GRANTED.

   I.         Background and Procedural History

        While this matter has an extensive factual background, the Court does not restate it at length

herein. Instead, only those facts relevant to the pending motion are included.

        On December 28, 2017, the parties informed the Court that a settlement had been reached

in this matter. According to the terms of the settlement, Defendants agreed to pay Plaintiff

$2,500.00 on or before January 15, 2018. The parties, however, could not reach an agreement

with respect to the appropriate fee for Plaintiff’s counsel. The parties did, however, agree to

consent to Magistrate Judge jurisdiction with respect to Plaintiff’s anticipated fee application. (See
Email from Christopher Dalton to Hon. Tonianne J. Bongiovanni with cc to Ari Marcus and Patrick

D. Doran of 12/28/2017 at 12:34 p.m., Ex. A. to Decl. of Christopher J. Dalton, Esq. of 3/30/2018;

Docket Entry No. 52-1); Order and Notice of Consent to Jurisdiction by U.S. Magistrate Judge of

1/8/2018, Docket Entry No. 43.

       On March 2, 2018, Plaintiff filed a motion for attorneys’ fees. [Docket Entry No. 47]. On

March 30, 2018, Defendants opposed Plaintiff’s motion.         (Docket Entry No. 52).      While

Defendants agreed that Plaintiff was “a ‘prevailing plaintiff’ entitled to make an application for

attorneys’ fees and costs[,]” they disagreed that the fee sought was reasonable under the

circumstances. (Letter Br. from Christopher J. Dalton to Hon. Tonianne J. Bongiovanni of

3/30/2018 at 1; Docket Entry No. 52). On October 26, 2018, the Court entered a Memorandum

Opinion and Order granting Plaintiff’s motion for attorneys’ fees in part. (Docket Entry Nos. 55

& 56). The Court awarded Plaintiff attorneys’ fees and costs in the amount of $22,825.00 and

$536.00 respectively. Mem. Op. of 10/26/2018 at 19. The Court directed Defendants to pay same

no later than November 9, 2018. Id.

       On November 16, 2018, Plaintiff filed a motion for entry of judgment under FED.R.CIV.P.

(“Rule”) 54(b). (Docket Entry No. 57). In same, Plaintiff requested that the Court enter a Final

Judgment against the PLLC, ICS, Nauseef, as well as Theodore Lachman based on the fact that

they neither paid the attorneys’ fees and costs set forth in the Court’s Memorandum Opinion and

Order of October 26, 2018, nor appealed that Opinion and Order. (See Notice of Motion of

11/16/2018, ¶¶ 3-5; Docket Entry No. 57). Plaintiff’s motion was given a return date of December

17, 2018.

       On November 29, 2018, the Court reset the motion date to January 7, 2019. On November

30, 2018, the Court received a letter from Christopher Dalton seeking permission for him and his



                                                2
firm to withdraw as counsel. (Docket Entry No. 59). The Court directed Mr. Dalton to file a

formal motion to be relieved as counsel and indicated that Defendants would have the opportunity

to object to counsel’s request. Letter Order of 12/7/2018; Docket Entry No. 60. In its Letter Order,

the Court also stayed Plaintiff’s motion for entry of judgment.

       Prior to the formal motion to withdraw being filed, in response to Plaintiff’s motion for

entry of judgment, Defendant Theodore Lachman (“Lachman”) filed an opposition and cross

motion to dismiss. (Docket Entry No. 61). In the cross motion, Lachman argued that the Court

lacks jurisdiction over him because he was never served with a Summons or the Amended

Complaint, and because Mr. Dalton did not have explicit or apparent authority to represent that

Lachman agreed to be jointly and severally liable in his personal capacity for the settlement in this

matter. (See generally, Mem. in Opp. of Motion for Entry of Judgment and in Support of Motion

to Dismiss; Docket Entry No. 62). Shortly after Lachman filed his cross motion, Mr. Dalton, in

compliance with the Court’s Letter Order of December 17, 2018, filed his formal motion to

withdraw as counsel for Defendants. (Docket Entry No. 66). Thereafter, Plaintiff filed a reply

brief in further support of his motion for entry of judgment and in opposition to Lachman’s cross

motion to dismiss. [Docket Entry No. 67].

       While the Court had already stayed Plaintiff’s motion for entry of judgment pending a

decision on Mr. Dalton’s motion to withdraw, given the additional motion practice described

above, the Court exercised its discretion governing matters of docket control, and administratively

terminated the motion for entry of judgment and cross motion to dismiss, pending a decision on

the motion to withdraw. See Letter Order of 5/2/2019; Docket Entry No. 68; see also United States

v. Washington, 869 F.3d 193, 220 (3d Cir. 2017) (noting that “[a]s we have often said, matters of

docket control and discovery are committed to [the] broad discretion of the district court”); Halsey



                                                 3
v. Pfeiffer, Civil Action No. 09-1138, 2010 WL 3735702, at *1 (D.N.J. Sept. 17, 2010) (noting

that “[d]istrict courts provide magistrate judges with particularly broad discretion in resolving

discovery disputes”); Gerald Chamles Corp. v. Oki Data Americas, Inc., Civ. No. 07-1947 (JEI),

2007 WL 4789040, at *1 (D.N.J. Dec. 11, 2007) (stating that it is “well-settled that Magistrate

Judges have broad discretion to manage their docket and to decide discovery issues[.]”)

         On August 9, 2019, the Court granted Mr. Dalton’s motion to withdraw. Letter Order of

8/9/2019; Docket Entry No. 69. In same, the Court noted that neither the PLLC nor ICS was

permitted to proceed in this matter without counsel. As a result, the Court afforded them and

Nauseef, if he so chose, until September 10, 2019 to retain new counsel. Id. at 4. The Court later

extended the deadline for counsel to be retained until September 24, 2019. See Letter Order of

September 9, 2019; Docket Entry No. 73. When neither the PLLC, ICS or Nauseef retained new

counsel by the deadline set by the Court, Plaintiff refiled the instant motion for judgment as a

matter of law as to the PLLC, ICS and Nauseef. As noted above, none of these Defendants filed

any objection to Plaintiff’s first request for the entry of a final judgment; nor have they raised any

objection since.

   II.      Legal Standard and Analysis

         According to Rule 54(b):

                When an action presents more than one claim for relief--whether as
                a claim, counterclaim, crossclaim, or third-party claim--or when
                multiple parties are involved, the court may direct entry of a final
                judgment as to one or more, but fewer than all, claims or parties only
                if the court expressly determines that there is no just reason for
                delay.

         The Supreme Court has expressed the basic tenets of Rule 54(b) as follows:

                Nearly a quarter of a century ago, in Sears, Roebuck & Co. v.
                Mackey, 351 U.S. 427 (1956), this Court outlined the steps to be
                followed in making determinations under Rule 54(b). A district

                                                  4
               court must first determine that it is dealing with a “final judgment.”
               It must be a “judgment” in the sense that it is a decision upon a
               cognizable claim for relief, and it must be “final” in the sense that it
               is “an ultimate disposition of an individual claim entered in the
               course of a multiple claims action.” 351 U.S., at 436.
                        Once having found finality, the district court must go on to
               determine whether there is any just reason for delay. Not all final
               judgments on individual claims should be immediately appealable,
               even if they are in some sense separable from the remaining
               unresolved claims. The function of the district court to determine
               the “appropriate time” when each final decision in a multiple claims
               action is ready for appeal. Ibid. This discretion is to be exercised
               “in the interest of sound judicial administration.” Id., at 437.
                        Thus, in deciding whether there are no just reasons to delay
               the appeal of individual final judgments in a setting such as this, a
               district court must take into account judicial administrative interests
               as well as the equities involved. Consideration of the former is
               necessary to assure that application of the Rule effectively
               “preserves the historic federal policy against piecemeal appeals.”
               Id., at 438. It was therefore proper for the District Judge here to
               consider such factors as whether the claims under review were
               separable from the other remaining to be adjudicated and whether
               the nature of the claims already determined was such that no
               appellate court would have to decide the same issues more than once
               even if there were subsequent appeals.

Curtiss-Wright Corp. v. General Elec. Co., 446 U.S. 1, 7-8 (1980).

       Here, Plaintiff seeks a final judgment in the amount of $23,361.00 for attorneys’ fees and

costs against the PLLC, ICS and Nauseef. There is no dispute that what Plaintiff is seeking is a

judgment, i.e., a decision upon a cognizable claim for relief, or that the judgment is final – it

represents the ultimate disposition of Plaintiff’s claim for attorneys’ fees and costs as to the PLLC,

ICS and Nauseef. The only question that remains is whether there is any just reason to delay the

entry a judgment. The Court finds that there is not. In reaching this decision, the Court has

considered whether the claims under review are separable from those remaining against Lachman.

The Court finds that they are. No issue has been raised by the PLLC, ICS or Nauseef regarding

the Court’s Memorandum Opinion and Order awarding Plaintiff $22,825.00 in attorneys’ fees and



                                                  5
$536.00 in cost. None of these Defendants attempted to join in Lachman’s cross motion to dismiss;

nor could they reasonably do so, given the arguments Lachman has raised in support of his motion.

Indeed, those arguments are uniquely situated to his individualized circumstances. In light of the

foregoing, the Court finds it unlikely that an appellate court would be faced with the same issues

even if two appeals are filed. As such, the Court finds no just reason to delay the entry of a final

judgment against the PLLC, ICS and Nauseef.

   III.      Conclusion

          For the reasons stated above, Plaintiff’s Motion seeking entry of a Final Order and

Judgment against the PLLC, ICS and Nauseef is GRANTED. An appropriate Order follows.


Dated: March 27, 2020


                                              s/Tonianne J. Bongiovanni
                                              HONORABLE TONIANNE J. BONGIOVANNI
                                              UNITED STATES MAGISTRATE JUDGE




                                                 6
